UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6730


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES PRESTON FRYE, a/k/a Jamie Frye,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:01-cr-00167-JRS-1)


Submitted:    March 25, 2009                 Decided:   April 3, 2009


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Preston Frye, Appellant Pro Se.   Brian Ronald Hood,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Preston Frye appeals the district court’s order

denying   his   motion   for   a    sentence   reduction   under   18   U.S.C.

§ 3582(c)(2) (2000).       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.             United States v. Frye, No. 3:01-cr-

00167-JRS-1 (E.D. Va. Apr. 23, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                       2